DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims on November 11th, 2020. Claims 1-3, 7-10, 12, and 14-17 have been amended and claims 4, 11, and 18 were previously cancelled. Claims 1-3, 5-10, 12-17, and 19-20 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, 8, and 15 recites the terms “obtained from a first information source and an initial status of an aspect of the particular item that changes over time from a second information source; 
distributing the content item with the initial status of the aspect of the particular item” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification fails to provide any discussion for how one or more computers is obtaining and distributing a content base on an initial status of an aspect of particular item. The scope/metes-and-bounds of “obtained from a first information source and an initial status of an aspect of the particular item that changes over time from a second information source; distributing the content item with the initial status of the aspect of the particular item” is unclear from the original disclosure. The issue here is not breadth, but rather indefiniteness. The scope of obtaining and distributing a content base on an initial status of an aspect of particular item is unclear.
Therefore, the independent claim(s) is/are indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
Thus the claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are likewise rejected as indefinite by reason of their dependence on claim(s) 1, 8, and 15.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Step 1: Claims 1-3, and 5-7 is/are drawn to method (i.e., a process), claims 8-10 and 12-14 is/are drawn to computer-readable medium (i.e., a manufacture), and claims 15-17 and 19-20 is/are drawn to system (i.e., a manufacture). As such, claims 1-3, 5-10, 12-17, and 19-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A computer-implemented method to provide content items on electronic documents, comprising: 
providing, by one or more computers, a user interface display to a client device, wherein the user interface display includes a control that triggers automatic creation of a content item based on information from a plurality of data sources; 
creating, by one or more computing devices and in response to interaction with the control, a content item comprising at least one feature of a particular item obtained from a first information source and an initial status of an aspect of the particular item that changes over time from a second information source; 
distributing the content item with the initial status of the aspect of the particular item; 
one or more computing devices, a request to display the content item in conjunction with an electronic document on a user computing device;
obtaining, by one or more computing devices and from the second information source, an updated status of the aspect of the particular item in response to receiving the request; 
updating, by the one or more computing devices, the content item to replace the initial status with the updated status within the content item; 
and providing, by the one or more computing devices, the updated content item that includes the updated status of the aspect of the particular item to the user computing device to display in conjunction with the electronic document.
	The claimed invention is directed to providing automatic creation of content based on plurality of data sources, obtaining and updating status of particular item request, and providing the updated content in conjunction with an electronic document, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) creating a content item comprising the feature of a particular item, distributing updated content item in conjunction with an electronic document, updating the content item with updated status of a particular item (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more 
	And the dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are directed to identifying features of particular item, accessing a current price on a website, and the item is associated with keywords, recites a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	(Examiner notes: The above claim terms underlined fall under Step 2A analysis section detailed below).
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 8, and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. 
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
“A computer-implemented method … electronic documents, comprising: …” (Claim 1)
	“A computer program product, comprising: a non-transitory computer-readable storage device … by a computer cause the computer to …” (Claim 8)
	“A system to provide content items on electronic documents, comprising: a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes …” (Claim 15)
“providing, by one or more computers, a user interface display to a client device …;
creating, by one or more computing device …;
distributing, by one or more computing device …;
after distributing, by one or more computing device … receiving, by one or more computing device …;
updating, by one or more computing device …;
	and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15)
	The requirement to execute the claimed steps/functions using “A computer implemented method … electronic documents, comprising: …” (Claim 1), “A computer program product, comprising: a non-transitory computer-readable storage device … by a computer cause the computer to …” (Claim 8), “A system to provide content items on electronic documents, comprising: a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes …” (Claim 15), “providing, by one or more computers, a user interface display to a client device …; creating, by one or more computing device …; distributing, by one or more computing device …; after distributing, by one or more computing device … receiving, by one or more computing device …; updating, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A computer implemented method … electronic documents, comprising: …” (Claim 1), “A computer program product, comprising: a non-transitory computer-readable storage device … by a computer cause the computer to …” (Claim 8), “A system to provide content items on electronic documents, comprising: a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes …” (Claim 15), “providing, by one or more computers, a user interface display to a client device …; creating, by one or more computing device …; distributing, by one or more computing device …; after distributing, by one or more computing device … receiving, by one or more computing device …; updating, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., providing, creating, distributing and receiving, obtaining, updating, and providing updated content (i.e. data) performed by one or more computers). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “providing, by one or more computers, a user interface display to a client device …; after distributing, by one or more computing device … receiving, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving a request to display content with updated content items and providing the content item to display. The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional MPEP 2106.05(g)).
Dependent claim 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A computer implemented method … electronic documents, comprising: …” (Claim 1), “A computer program product, comprising: a non-transitory computer-readable storage device … by a computer cause the computer to …” (Claim 8), “A system to provide content items on electronic documents, comprising: a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes …” (Claim 15), “providing, by one or more computers, a user interface display to a client device …; creating, by one or more computing device …; distributing, by one or more computing device …; after distributing, by one or more computing device … receiving, by one or more computing device …; updating, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A computer implemented method … electronic documents, comprising: …” (Claim 1), “A computer program product, comprising: a non-transitory computer-readable storage device … by a computer cause the computer to …” (Claim 8), “A system to provide content items on electronic documents, comprising: a storage device; and a processor communicatively coupled to the storage device, wherein the processor executes …” (Claim 15), “providing, by one or more computers, a user interface display to a client device …; creating, by one or more computing device …; distributing, by one or more computing device …; after distributing, by one or more computing device … receiving, by one or more computing device …; updating, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), merely to generally link the use of the judicial exception to a particular technological environment or field MPEP 2106.05(h)).
	The recited additional element(s) of “providing, by one or more computers, a user interface display to a client device …; after distributing, by one or more computing device … receiving, by one or more computing device …; and providing, by one or more computing device … user computing device to display …” (Claims 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receiving a request to display content or updated content and providing updated content items is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0003] acknowledges that “the invention is directed to a method to provide content items on electronic documents. A server identifies features associated with a particular item and receives a request to create a content item to be displayed on user computing devices. The server 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20110238496 (“Gurbuxani”) in view of U. S Pub. 20120072283 (“DeVore”).   
As per claims 1, 8, and 15, Gurbuxani discloses, providing, by one or more computers, a user interface display to a client device (“manual sign-up and automatic sign-up user interfaces , wherein the user interface display includes a control that triggers automatic creation of a content item (“present invention enables a developer to maximize fill rates, by making sure that when the mobile application is running on a mobile device, the maximum number of advertisements is displayed to a user automatically”) (0099, 0009) based on information from a plurality of data sources (“The user and application management module 402 interfaces with users 410, including mobile application developers and advertisement providers, through website user interfaces to obtain registration data … data generated by feedback from users of various mobile-based applications is also recorded. This data includes, for example, ranking information of registered applications, ratings, user sentiments based on comments of users recorded on the website of the application, user sentiment on social networking sites and blogs, and trends from web based search engines”) (0051-0053);
	distributing the content item with the initial status of the aspect of the particular item (i.e. content is associated with application and particular item is associated with tailored advertisements) (“tailored advertising to be delivered to a client side application from a server in real-time”) (0049);
	after distributing the content item with the initial status of the aspect of the particular item, receiving, by one or more computing devices, a request to display the content item in conjunction with an electronic document on a user computing device (“The programmatic instructions dynamically select said advertisement based on said data and transmit said advertisement to said mobile device for display during execution of said application. The advertisement is selected from a plurality of advertisements from more than one advertising 
obtaining, by one or more computing devices and from the second information source, an updated status of the aspect of the particular item in response to receiving the request (“The feedback method obtains an evaluation from a user of said application and wherein said evaluation comprises at least one of ratings, recommend to a friend, or comments. The feedback method generates an alert based on events logged by said application and wherein said alert is transmitted to said server and causes said server to transmit an alert email to said user”) (0016, 0041);
updating, by the one or more computing devices, the content item to replace the initial status with the updated status within the content item (i.e. releasing newer version of application is associated with updated content) (“releasing newer versions of the application. Further, these results also enable advertising to be contextually delivered or generated based on the gathered data”) (0076, 0053);
and providing, by the one or more computing devices, the updated content item that includes the updated status of the aspect of the particular item to the user computing device to display in conjunction with the electronic document (“provides a server side solution for advertising via mobile devices which enables the simple and rapid addition of new advertisement 
	Gurbuxani specifically doesn’t disclose, creating a content item comprising at least one feature of a particular item obtained from a first information source and an initial status of an aspect of the particular item that changes over time from a second information source, however DeVore discloses, creating, by one or more computing devices and in response to interaction with the control (0039-0040), a content item comprising at least one feature of a particular item obtained from a first information source and an initial status of an aspect of the particular item that changes over time from a second information source (Examiner didn’t find what information is changed over time and there is no support for what the initial status means, under BRI associate to updating application data) (“application-recommendation application may periodically update user-application data for a particular user”) (0046).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for providing user interface display to trigger automatic creation of a content item, distributing the content item with the initial status of the aspect of the particular item, receiving a request to display the content item in conjunction with an electronic DeVore for the purpose to collect user data in regards to application installation and/or like/dislike indications to promote application to other users.

		
As per Claims 2, 9, and 16, Gurbuxani discloses, wherein the identifying of the features of the particular item is based on an analysis of data associated with the particular item (“Data for analyses is obtained from mobile devices on which various applications, registered through the platform of present invention, are running Data analytics 403 and rules engine 404 receives and stores, in the database 401, usage data such as device type, operating system (OS) version, connection type, session time, demographic characteristics of user, location details, and behavioral characteristics of user. In one embodiment, users' behavioral characteristics are obtained from third party data sources, such as market research firms, as well as from custom behavioral segments obtained from a number of metrics related to user engagement within the application”) (0052).
	
As per Claims 3, 10, and 17, Gurbuxani discloses, wherein the identifying of the features of the particular item is based on an input of features (“T an application where a user is 
	
As per Claims 5, 12, and 19, Gurbuxani discloses, disclose, wherein the updated data is based on a current price of the particular item (“The dynamic selection is based on matching attributes of the application to attributes of the advertisement wherein said attributes comprise at least one of audience profile, type of application, or cost of application. The dynamic selection is adapted to select the advertisement that would generate a highest amount of payment to said user. The dynamic selection is adapted to select the advertisement based on a number of times the advertisement has already been displayed during execution of said application and a maximum number of times the advertisement is permitted to be displayed during execution of said application”) (0013).

As per Claims 6, 13, and 20, Gurbuxani discloses, wherein the electronic document is a website (“the website module, when executed, presents a website user interface which can be accessed by a wired or wireless network. A user, operating a computer, can access the website and, when presented with the appropriate user interface, can log into the website, register an advertising network or mobile application”) (0041).

As per Claims 7 and 14, Gurbuxani disclose, wherein the features of the particular item are associated with one or more keywords (“advertisements may be filtered on the basis of competing applications, categories, content, keywords, metadata, and location”) (0106).


Response to Arguments
	With regards to § 101 rejection:
The Examiner has considered Applicant’s arguments for claims 1-3, 5-10, 12-17, and 19-20 filed November 11th, 2020 have been fully considered but are unpersuasive. And further the rejection above has been updated to reflect current Office training and guidelines under October 2019 Patent Eligibility Guidance Update. 
With regards to §103 rejections:
	Applicant's arguments filed November 11th, 2020 with respect to the rejection(s) of claims 1-3, 5-10, 12-17, and 19-20 have been fully considered but are unpersuasive.
	Applicant states, “(Gurbuxani at 0053), and fails to mention any replacement of information included in a content item that was automatically created to include information obtained from multiple different sources, which is modified when the content item is distributed in response to subsequent requests to display the content ite, as claimed …” Remarks 9-10.
As the cited art Gurbuxani discloses, automatically created to include information (“present invention enables a developer to maximize fill rates, by making sure that when the mobile application is running on a mobile device, the maximum number of advertisements is displayed to a user automatically”) (0099, 0009) obtained from multiple different sources (“The user and application management module 402 interfaces with users 410, including mobile application developers and advertisement providers, through website user interfaces to obtain registration data … data generated by feedback from users of various mobile-based applications is also recorded. This data includes, for example, ranking information of registered applications, ratings, user sentiments based on comments of users recorded on the website of the application, 
	Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Pub. 20110320307 (“Mehta”); U.S Pub. 20110145063 (Qureshi”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/GAUTAM UBALE/Primary Examiner, Art Unit 3682